Citation Nr: 1519578	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-25 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.  

2.  Entitlement to service connection for a right great toe disability.  

3.  Entitlement to service connection for a gynecological disorder, claimed as yeast infections.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran was scheduled for a hearing in June 2014, but did not appear.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).    

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has made two attempts, in March 2009 and April 2009, to obtain the other private medical records identified by the Veteran, but has not received any response.  Although the AOJ informed the Veteran of the unavailability of her service treatment records (STRs), the AOJ has not informed the Veteran of the inability to obtain the private medical records she identified, as required by 38 C.F.R. § 3.159(e).  Upon remand, the AOJ must provide the Veteran with notice of VA's inability to obtain medical records from Dr. K. and S.V. Podiatry Group.  

The Board considers the Veteran's claim for yeast infections to be an implicit statement that she believes she is currently experiencing some gynecological symptoms, which she is competent to report.  See Layno, supra.  The pages from the Veteran's STRs that are available for review do contain notations indicating that the Veteran experienced some gynecological disorder during service.  In September 1990, the Veteran sought treatment for lumps over the right pubic area, which resulted in an assessment of a boil on the right pubic area.  In February 1991, the Veteran again sought treatment, complaining of vaginal bumps and discharge.  The record thus contains an indication of some gynecological disorder in service, as well as competent lay evidence of current gynecological symptoms, which, allowing the Veteran the benefit of the doubt, triggers VA's responsibility to provide a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C.A. § 5103A.   As the AOJ has not scheduled the Veteran for an examination, one must be scheduled upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice informing her of (1) VA's inability to obtain records from Dr. K. and S.V. Podiatry Group; (2) what steps were taken to obtain the records; and (3) that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. 
§ 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Schedule the Veteran for a gynecological examination with an appropriate VA clinician.  After reviewing the claims file, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a gynecological disorder, to include yeast infection, that is caused by or related to her military service.  

The examiner's attention is drawn to notations in the Veteran's service treatment records indicating she sought treatment for gynecological symptoms in September 1990 and February 1991.  

Any opinion must be supported by a full and complete rationale.  

3.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




